DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed December 9, 2020 has been entered, and Claims 14-15, 35-36, 42-48, 52-53, 55-58, 60-67, 69 and 71-76 have been canceled.  
Claims 1-13, 16-34, 37-41, 49-51, 54, 59, 68 and 70 remain pending.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, and 16-21, drawn to a method for diagnosing the presence of prostate cancer in a subject, comprising detecting the level of one or more prostate cancer markers of Tables 1-4 in sample from the subject and comparing that level to the predetermined threshold value that indicates a diagnosis that prostate cancer is present in the subject, classified in part in class G01N 33/57434. 
II. Claims 22-34 and 37-40, drawn to a method for identifying a subject as being at an increased risk for developing prostate cancer, comprising detecting the level of one or more prostate cancer markers of Tables 1-4 in a sample from the subject and comparing that level to the predetermined threshold value that indicates the subject is being at an increased risk for developing prostate cancer, classified in part in classes G01N 33/57484 and 2800/50.
III. Claim 41, drawn to a method for monitoring prostate cancer in a subject, comprising detecting the level of one or more prostate cancer markers of Tables 1-4 in a first sample from the subject, detecting the level of that one or more marker in a second sample at a later time, and comparing the level in the second sample to the level in the first sample, classified in part in class G01N 33/5091. 
IV. Claims 49-51, drawn to a method for identifying an agent that modulates prostate cancer progression, comprising a) contacting a cell with a test compound, and b) determining the expression and/or activity of one or more prostate cancer markers of Tables 1-4, classified in part in classes G01N 33/5011 and 5023. 
V. Claim 54, drawn to a method for treating prostate cancer in a subject, comprising administering to the subject a modulator of one or more prostate cancer markers of Tables 1-4, classified in part in class A61P 35/00. 
VI. Claims 59, 68 and 70, drawn to a kit comprising one or more reagents for measuring the level of one or more prostate cancer markers of Tables 1-4 in a sample of a subject, and a set of instructions, and to a panel comprising one or more reagents for detecting one or more prostate cancer markers of Tables 1-4, classified in part in class A61K 51/10.

The inventions are independent or distinct, each from the other because:
Inventions I-V are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, each of Inventions I-V as claimed have a materially different design, mode of operation, function, and effect because 
Invention I has a materially different design comprising use of one or more predetermined threshold values that indicate presence of prostate cancer and a materially different function of diagnosing prostate cancer, which are not shared by Inventions II-V, and 
Invention II has a materially different design comprising use of one or more predetermined threshold values that indicate risk of developing prostate cancer and a materially different function of identifying an increased risk of prostate cancer, which are not shared by Inventions I and III-V, and
Invention III has a materially different design comprising use of at least two samples over time and a materially different function of monitoring prostate cancer in an afflicted subject, which are not shared by Inventions I-II and IV-V, and
Invention IV has a materially different design comprising use of a cell and a test compounds and determining expression and/or activity of biomarkers and a materially different function of identifying modulators of prostate cancer, which are not shared by Inventions I-III and V, and
Invention V has a materially different design comprising administration of a modulator to a subject and a materially different function of treating prostate cancer, which are not shared by Inventions I-IV. 
And Inventions I-V do not overlap in scope because each also has a materially different mode of operation and effect based on the different designs and functions explained above.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention VI is related to each of Inventions I-III as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the products of Invention VI can be used in the materially different processes of Inventions I-III as explained above.  
Invention VI and each of Inventions IV-V are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the measuring and detecting reagents of Invention VI cannot be used in the methods of Inventions IV and V, which do not include any measuring or detecting.  Additionally, the reagents of Invention VI are not may by the process of either of Inventions IV-V.  

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
⦁	the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call was made to J. Mello on August 8, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635